DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 Lines 19-20: The recitation “the at least two bolts fastened to the at least two screw holes detachable contact on the movable member absent engaging with the movable member nor with the elongated rod” was not disclosed in Applicant’s original disclosure. In particular, referring to Applicant’s FIG. 6, the at least two bolts (BT) directly engage with the movable member (63). Further, if the bolts did not engage the movable member, the bolts would serve no purpose, since their purpose is 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 Lines 19-20:  The recitation “the at least two bolts fastened to the at least two screw holes detachable contact on the movable member absent engaging with the movable member nor with the elongated rod” is indefinite. In particular, it is unclear how the recited claim language reads of Applicant’s originally disclosed invention. For the purpose of this Office Action, and in light of Applicant’s original disclosure, “absent engaging” is considered to mean that the bolts do not thread into the movable member nor the elongated rod.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uemure et al. (EP 0 947 296 B1) in view of Wood (US 2,995,327).
Regarding Claim 8, Uemure discloses a robot gravity balancer comprising: a tubular housing (4) of which both ends in a direction of a longitudinal axis are closed by end plates (see Fig. 1, showing two end plates, 8 and an unnumbered plate on the left side of the figure) having through-holes (see Fig. 1, showing a through hole 38 in the left side end plate as the figure is oriented, and an unnumbered 
A movable member (6) housed inside the housing so as to be movable in the direction of the longitudinal axis (see Fig. 1). 
A compression spring (7a, 7b) disposed between the movable member and one of the end plates (see Fig. 1).
An elongated rod (5) that is capable of being passed through the through-holes of both of the end plates (see Fig. 1, showing that based on the respective diameters of the two through-holes and the rod, that the rod would be capable of being passed through both of the through-holes), and that is disposed in a state of having one end detachably mounted on the movable member (see Fig. 1, showing a detachable attachment using fastener 28) and the other end protruding to an outside of the housing (see Fig. 1, showing the other end protruding from the right side of the housing), regardless of which of the through-holes the rod is passed through (see Fig. 1, showing that the rod could be detachable mounted to the moving plate from either through-hole when cover 39 is not installed). 
Wherein the robot gravity balancer is disposed between a first member (3) and a second member (1) of a robot (see [0005]), the second member being provided so as to be swingable around a predetermined swing axis (Q) relative to the first member (see Fig. 2).
Uemure does not discloses a temporary fixing mechanism having two screw holes on the end plate and two bolts. However, Wood teaches a similar balancing device (see Fig. 6) having a temporary fixing mechanism (61) by which a position of the movable member (18) along the longitudinal axis is temporarily fixed in a state where the compression spring is compressed (see Fig. 6, showing that rotation of the bolts 68 causes a stop plate to move axially a stopper plate 18 which contacts the movable member; see also Col. 5 Lines 43-55, disclosing that the stopper plate is moved to adjust the supported load for the spring; the Examiner notes that Applicant’s Fig. 6 and Wood’s Fig. 6 show both 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed in invention to provide the robot gravity balancer disclosed in Uemure with the temporary fixing mechanism taught in Wood to allow adjustment in the load supported by the gravity balancer and to adjust for the amount of shock resistance provided by the gravity balancer (see Fig. 5; see also Col. 5 Lines 43-55).

Allowable Subject Matter
Claims 1-2, 4, 6-7, and 9 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 8 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658